Case 1:17-cv-03025-PAB Document 111 Filed 10/15/20 USDC Colorado Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-03025-PAB

HIGH COUNTRY CONSERVATION ADVOCATES,
WILDEARTH GUARDIANS,
CENTER FOR BIOLOGICAL DIVERSITY,
SIERRA CLUB, and
WILDERNESS WORKSHOP,

      Plaintiffs,

v.

UNITED STATES FOREST SERVICE,
U.S. DEPARTMENT OF AGRICULTURE,
DANIEL JIRÓN, in his official capacity as Acting Under Secretary of Agriculture for
Natural Resources and Environment, U.S. Department of Agriculture,
SCOTT ARMENTROUT, in his official capacity as Supervisor of the Grand Mesa,
Uncompahgre, and Gunnison National Forests,
UNITED STATES DEPARTMENT OF THE INTERIOR,
BUREAU OF LAND MANAGEMENT, and
KATHARINE MACGREGOR, in her official capacity as Deputy Assistant Secretary,
Land and Minerals Management, U.S. Department of the Interior,

      Defendants, and

MOUNTAIN COAL COMPANY, LLC,

      Defendant-Intervenor.


                                        ORDER

Entered by Chief Judge Philip A. Brimmer

      This matter is before the Court on Plaintiffs’ Motion for Injunction Pending

Appeal [Docket No. 103]. On October 5, 2020, plaintiffs filed an Emergency Motion for

Injunction Pending Appeal in the Tenth Circuit. Docket No. 107 at 2. On October 7,

2020, the Tenth Circuit issued an order entering a temporary injunction enjoining
Case 1:17-cv-03025-PAB Document 111 Filed 10/15/20 USDC Colorado Page 2 of 2




Mountain Coal Company from bulldozing additional drilling pads, drilling methane

ventilation boreholes, and engaging in further surface disturbance in preparation for

coal mining in the Sunset Roadless Area. The order remains in effect until further

order of the Tenth Circuit. Docket No. 107 at 2. Because the Tenth Circuit order gives

plaintiffs substantially the same relief requested in Docket No. 103, it is

       ORDERED that the Plaintiff’s Motion for Injunction Pending Appeal [Docket No.

103] is DENIED without prejudice as moot.



       DATED October 15, 2020.

                                                 BY THE COURT:



                                                 PHILIP A. BRIMMER
                                                 Chief United States District Judge




                                             2
